Exhibit 10.1

 

MAXWELL SHOE COMPANY INC.

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

Pursuant to the

2003 STOCK INCENTIVE PLAN

 

WHEREAS, Maxwell Shoe Company Inc. (the “Company”), by action of the Board of
Directors and approval of its stockholders, established the 2003 Stock Incentive
Plan of Maxwell Shoe Company Inc. (the “Plan”); WHEREAS, [                    ]
is an employee of the Company and/or one or more of its subsidiaries
(“Employee”) and the Company desires to encourage Employee to own Common Stock
(as hereinafter defined) of the Company for the purposes stated in Section 1 of
the Plan;

 

WHEREAS, pursuant to the Plan, the committee of the Board of Directors of the
Company administering the Plan (the “Committee”) has approved the grant to
Employee of an option (the “Option”) to purchase shares of Class A Common Stock,
par value $.01 per share, of the Company (the “Common Stock”), on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:

 

1.    Grant of Option; Certain Terms and Conditions. The Company hereby grants
to Employee, and Employee hereby accepts, as of the Date of Grant indicated
below, an Option to purchase up to the number of shares of Common Stock
indicated below (the “Option Shares”) at the purchase price per share of Common
Stock (the “Exercise Price”) indicated below, which Option shall expire at 5:00
p.m., Boston time, on the Expiration Date indicated below and shall be subject
to all of the terms and conditions set forth in this Employee Nonqualified Stock
Option Agreement (the “Agreement”) and the Plan, as the same may be amended from
time to time. By accepting the Option grant, Employee irrevocably agrees on
behalf of himself and his successors and permitted assigns to all of the terms
and conditions of the Option as set forth in or pursuant to this Agreement and
the Plan, as the same may be amended from time to time.

 

2.    Exercisability.

 

(a)    After the Date of Grant and subject to the provisions of Section 6 below,
the Option shall become vested and exercisable on the anniversary of the Date of
Grant specified below with respect to a number of shares of Common Stock
(rounded to the nearest whole share) equal to the percentage of the total number
of shares subject to the Option in accordance with the following schedule:

 

Employee:

   [                    ]

Date of Grant:

   [                    ], 200x

Number of Option Shares:

   [            ]

Exercise Price:

   $[            ]

Expiration Date:

   [                ], 20xx

 

Vesting Rate

 

Anniversary of

Grant Date

  Date  

Percent (%) of Option Shares

Incrementally Vesting and

Becoming Exercisable on

Such Date

1st Anniversary

  [month, day, 20xx]   17%

2nd Anniversary

  [month, day, 20xx]   17%

3rd Anniversary

  [month, day, 20xx]   33%

4th Anniversary

  [month, day, 20xx]   33%

 

(b)    To the extent then exercisable, the Option may be exercised, from time to
time, in whole or in part by notifying the Company or its designee of such
exercise in such manner as the Company may from time to time require, which
notice shall specify the number of shares of Common Stock for which the Option
is to be exercised and be accompanied by evidence satisfactory to the Committee
of such person’s right to exercise the Option if the person exercising the
Option is not Employee, and which notice shall provide for payment of the
Exercise Price in accordance with Section 6.6 of the Plan, and as set forth in
Section 3 below.



--------------------------------------------------------------------------------

3.    Payment of Exercise Price.

 

(a)    The Exercise Price of any Option granted under this Agreement with
respect to such Option, shall be made by any one or more of the following:

 

  (i)   payment in full in cash, at or before the time the Company delivers the
Option Shares;

 

  (ii)   payment in Common Stock owned by Employee, at or before the time the
Company delivers the Option Shares, provided that any of the Company’s Class A
Common Stock assigned and delivered to the Company in payment or partial payment
of the Exercise Price shall be accompanied by an assignment separate from
certificate and any other document(s) reasonably requested by the Company;

 

  (iii)   payment in other property deemed acceptable by the Committee, at or
before the time the Company delivers the Option Shares;

 

  (iv)   a reduction in the number of shares of Common Stock or other property
otherwise issuable pursuant to such Option;

 

  (v)   the holder of the Option irrevocably authorizing a broker approved in
writing by the Company to sell Common Stock to be acquired through exercise of
the Option and remitting to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any federal and state withholding
resulting from such exercise (a “Cashless Exercise”); provided, however, that,
notwithstanding anything in this Agreement to the contrary, (A) the Company
shall only deliver such Option Shares at or after the time the Company receives
full payment for such Option Shares, (B) the Exercise Price for such Option
Shares will be due and payable to the Company no later than one business day
following the date on which the proceeds from the sale of the underlying shares
are received by the authorized broker, (C) in no event will the Company directly
or indirectly extend or maintain credit, arrange for the extension of credit or
renew any extension of credit, in the form of a personal loan or otherwise, in
connection with a Cashless Exercise and (D) in no event shall the holder of the
Option enter into any agreement or arrangement with a brokerage or similar firm
in which the proceeds received in connection with a Cashless Exercise will be
received by or advanced to the holder of such Option before the date the Option
Shares are delivered or released by the Company; or

 

  (vi)   a combination of any of the above.

 

Notwithstanding any other provisions of this Agreement to the contrary, no
Option holder shall be permitted to pay the Exercise Price of the Option Shares,
or other property issuable pursuant to such Option, or such holder’s Withholding
Liability (as defined in Section 8 below) with respect to such issuance, in
whole or in part by the delivery of a promissory note.

 

(b)    Notwithstanding any provision of this Agreement to the contrary:

 

  (i)   payment of the Exercise Price and the Option holder’s Withholding
Liability (as defined in Section 8 below), if any, with respect to such shares
shall be due the date the Option Shares are delivered; and

 

  (ii)   in no event shall the Company issue or deliver the Option Shares before
the Company receives payment for such Option Shares pursuant to this Section 3.

 

4.    Non-Transferability of Option. Neither the Option nor any interest therein
may be sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise
transferred in any manner other than by will or the laws of descent and
distribution.



--------------------------------------------------------------------------------

5.    Stock Option Tax Treatment. The Option is intended to be treated for tax
purposes as a Nonqualified Stock Option and is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code, as
amended.

 

6.    Termination of Employment; Acceleration of Vesting.

 

(a)    Termination of Employment.

 

  (i)   Retirement. If Employee ceases to be employed by reason of Employee’s
retirement in accordance with the Company’s then-current retirement policy
(“Retirement”), then (A) the portion of the Option that has not vested on or
prior to the date of such Retirement shall terminate on such date and (B) the
remaining vested portion of the Option shall terminate upon the earlier of the
Expiration Date or the first anniversary of the date of such Retirement.

 

  (ii)   Death or Permanent Disability. If Employee ceases to be employed by
reason of the death or Permanent Disability (as hereinafter defined) of
Employee, then (A) the portion of the Option that has not vested on or prior to
the date of such termination of employment shall terminate on such date and (B)
the remaining vested portion of the Option shall terminate upon the earlier of
the Expiration Date or the first anniversary of the date of Employee’s death or
Permanent Disability. “Permanent Disability” shall mean the inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. Employee shall not be deemed to have a Permanent Disability until
proof of the existence thereof shall have been furnished to the Committee or its
designee in such form and manner, and at such times, as the Committee may
require. Any determination by the Committee or its designee that Employee does
or does not have a Permanent Disability shall be final and binding upon the
Company and Employee.

 

  (iii)   Termination for Cause. If Employee is terminated for Cause (as
hereinafter defined), both the vested and unvested portions of the Option shall
terminate immediately. “Cause” shall mean Employee’s (A) conviction by a court
of competent jurisdiction of a felony or serious misdemeanor involving moral
turpitude, (B) willful disregard of any written directive of the Board of
Directors or its designee that is not inconsistent with the Certificate of
Incorporation or Bylaws (as each may be amended and restated from time to time)
of the Company or applicable law, (C) breach of his or her fiduciary duty
involving personal profit, or (D) neglect of his or her duties that has a
material adverse effect on the Company.

 

  (iv)   Other Termination. If Employee is terminated without Cause, then (A)
the portion of the Option that has not vested on or prior to the date of such
termination of employment shall terminate on such date and (B) the remaining
vested portion of the Option shall terminate upon the earlier of the Expiration
Date or the 90th day following the date of such termination of employment;
provided, however, that if Employee is terminated without Cause within one year
after a Corporate Transaction (as hereinafter defined), then (x) the portion of
the Option, if any, that has not vested on or prior to the date on which
Employee is terminated shall fully vest as of such date and (y) the Option shall
terminate upon the earlier of the Expiration Date or the 90th day following the
date on which Employee is terminated. A “Corporate Transaction” shall mean the
first to occur of the following:

 

(1)    a dissolution or liquidation of the Company;

 

(2)    a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is not



--------------------------------------------------------------------------------

substantial change in the stockholders of the Company or their relative stock
holdings and the Option is assumed, converted or replaced by the successor
corporation, which assumption will be binding on Employee);

 

(3)    a merger in which the Company is the surviving corporation but after
which the stockholders of the Company immediately prior to such merger (other
than any stockholder that merges, or which owns or controls another corporation
that merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company;

 

(4)    the sale of substantially all of the assets of the Company; or

 

(5)    the acquisition, sale or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction.

 

(b)    Death Following Termination of Employment. Notwithstanding anything to
the contrary in this Agreement, if Employee shall die at any time after the
termination of his or her employment and prior to the date on which the Option
is terminated pursuant to Section 6(a), then the vested portion of the Option
shall terminate on the earlier of the Expiration Date or the first anniversary
of the date of Employee’s death.

 

(c)    Acceleration of Option by Committee. The Committee, in its sole
discretion, may accelerate the exercisability of the Option at any time and for
any reason.

 

(d)    Other Events Causing Acceleration and Termination of Option.
Notwithstanding anything to the contrary in this Agreement, the Option shall
become fully exercisable immediately prior to, and shall terminate upon, the
consummation of a Corporate Transaction.

 

7.    Adjustments. If the outstanding shares of Common Stock for which the
Option is then exercisable shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, combination of shares,
recapitalization, or reorganization, the Committee may, but need not,
appropriately and equitably adjust the number and kind of Option Shares, and the
Exercise Prices of such Options, so as to maintain the proportionate number of
shares of Common Stock without changing the aggregate Exercise Price.

 

8.    Payment of Withholding Taxes. If the Company becomes obligated to withhold
an amount on account of any tax imposed as a result of the exercise of the
Option, including, without limitation, any federal, state, local or other income
tax, or any F.I.C.A., state disability insurance tax or other employment tax
(the “Withholding Liability”), then Employee shall, on the date of exercise and
as a condition to the issuance of the Option Shares, make payment of the
Withholding Liability to the Company in cash or by check payable to the Company;
provided, however, that payment of such Withholding Liability may instead be
made, in whole or in part, if the Committee so determines in its sole
discretion, by:

 

  (a)   a reduction in the amount of Common Stock or other property otherwise
issuable pursuant to the exercise of the Option giving rise to the Withholding
Liability (such reduction to be valued on the basis of the aggregate fair market
value, on the date of exercise, of the additional Common Stock that would have
been delivered to Employee upon such exercise of the Option), provided that the
Company is not then prohibited from purchasing or acquiring such shares of
Common Stock;

 

  (b)   the delivery to the Company of a certificate or certificates
representing Common Stock or other securities of the Company, duly endorsed or
accompanied by a duly executed stock power, which delivery effectively transfers
to the Company good and valid title to such shares, free and clear of any
pledge, commitment, lien, claim or other encumbrance (such shares to be valued
on the basis of the aggregate fair market value thereof on the date of the
exercise giving rise to the Withholding Liability); or

 

  (c)   payment of the amount of Withholding Liability to the Company by a
broker selected or approved by the Committee pursuant to an irrevocable
commitment by the broker to deliver to the Company proceeds from the sale of the
Option Shares.

 

Any such election is subject to such conditions or procedures as may be
established by the Committee and may be subject to approval by the Committee.
Employee hereby consents to the Company withholding the full amount of



--------------------------------------------------------------------------------

the Withholding Liability from any compensation or other amounts otherwise
payable to Employee if Employee does not pay the Withholding Liability to the
Company on the date of exercise of the Option, and Employee agrees that the
withholding and payment of any such amount by the Company to the relevant taxing
authority shall constitute full satisfaction of the Company’s obligation to pay
such compensation or other amounts to Employee.

 

9.    No Effect on Capital Structure. The Option shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, exchanges, or other changes
in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of Common Stock or other
securities or subscription rights thereto, or any issuance of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Common Stock or
other securities of the Company or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

10.    Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under the Plan, and
any controversy that may arise under the Plan or this Agreement shall be
determined by the Committee (including any person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion. Such decision by
the Committee shall be final and binding.

 

11.    Stock Exchange or NASDAQ Requirements; Applicable Laws. Notwithstanding
anything to the contrary in this Agreement, no shares of Common Stock purchased
upon exercise of the Option, and no certificate representing all or any part of
such shares, shall be issued or delivered if (a) such shares have not been
admitted to listing upon official notice of issuance on each stock exchange upon
which shares of that class are then listed or (b) in the opinion of counsel to
the Company, such issuance or delivery would cause the Company to be in
violation of or to incur liability under any federal, state or other securities
law, or any requirement of any stock exchange listing agreement to which the
Company is a party, or any other requirement of law or of any administrative or
regulatory body having jurisdiction over the Company.

 

12.    Plan. The Option is granted pursuant to the Plan, as in effect on the
Date of Grant, and is subject to all the terms and conditions of the Plan, as
the same may be amended from time to time; provided, however, that no such
amendment shall deprive Employee, without his or her consent, of the Option or
of any of Employee’s rights under this Agreement; provided further that no such
consent shall be required if the Committee determines in its sole discretion and
prior to the date of any Corporate Transaction that such amendment or
termination either is required or advisable in order for the Company or the Plan
to satisfy any law or regulation or to meet the requirements of any accounting
standard.

 

13.    Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Option Shares
until the Option shall have been duly exercised to purchase such Option Shares
in accordance with the provisions of this Agreement.

 

14.    Employment Rights. No provision of this Agreement or of the Option
granted hereunder shall (a) confer upon Employee any right to continue in the
employ of the Company or any of its subsidiaries, (b) affect the right of the
Company and each of its subsidiaries to terminate the employment of Employee,
with or without Cause, or (c) confer upon Employee any right to participate in
any employee welfare or benefit plan or other program of the Company or any of
its subsidiaries other than the Plan. Employee hereby acknowledges and agrees
that the Company and each of its subsidiaries may terminate the employment of
Employee at any time and for any reason, or for no reason, unless Employee and
the Company or such subsidiary are parties to a written employment agreement
that expressly provides otherwise.

 

15.    General Provisions.

 

(a)    Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Any notice given by the Company to
Employee directed to Employee at Employee’s address on file with the Company
shall be effective to bind Employee and any other person who shall have acquired
rights under this Agreement.



--------------------------------------------------------------------------------

The Company or Employee may change, by written notice to the other, the address
previously specified for receiving notices. Notices delivered to the Company in
person or by mail shall be addressed as follows:

 

Company:    101 Sprague Street      Hyde Park (Boston), Massachusetts 02136     
Attention: Compensation and Stock Option Committee

 

(b)    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

 

(c)    Undertaking. Employee hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Employee or the Option pursuant to the express
provisions of this Agreement.

 

(d)    Entire Contract. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

 

(e)    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and Employee and Employee’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

 

(f)    Securities Law Compliance; Restrictions on Resale of Option Shares. The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any exercise of the Option and/or any
resales by Employee or other subsequent transfers by Employee of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Option and/or the
Option Shares and (c) restrictions as to the use of a specified brokerage firm
or other agent for exercising the Option and/or for such resales or other
transfers. The sale of the shares underlying the Option must also comply with
other applicable laws and regulations governing the sale of such shares.

 

(g)    Governing Law. This Agreement and the Option granted hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware.

 

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Date of Grant.

 

MAXWELL SHOE COMPANY INC.

By:

 

 

--------------------------------------------------------------------------------

    Title: «Signed» EMPLOYEE      

--------------------------------------------------------------------------------

    «Employee»        

--------------------------------------------------------------------------------

    Street Address        

--------------------------------------------------------------------------------

    City, State and Zip Code        

--------------------------------------------------------------------------------

    Social Security Number